Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 1 and 11 are objected to because they include features that are lined through. The Examiner has evaluated the claims as if these features were not required. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 1, 11 and 20, the limitation of (claim 1 being representative) specifying some of the data elements with a uniform distribution as a mini-batch; performing a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters; assigning each of the data elements in the mini-batch to a closest one of the plurality of clusters by calculating a distance between each of the data elements in the mini-batch and each of the plurality of clusters; assigning k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters; repeating the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers; and outputting a cluster id sequence responsive to a satisfaction of the loop stop criteria as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computer implemented method and a hardware processor (in claim 1), a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor (in claim 11), and a computer processing system comprising; a memory device including program code and a hardware processor (in claim 20), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the hardware processor, computer program product, non-transitory computer readable storage medium and computer memory device including program code, the claims encompass clustering data elements to extract specific patterns in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a hardware processor. Claim 11 recites the additional element of a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor. Claim 20 recites the additional element of a computer processing system, a memory device including program code and a hardware processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for analyzing data) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a hardware processor, a computer program product, a non-transitory computer readable storage medium, a computer, a computer processing system and a memory device including program code to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see 
Claims 2-10 and 12-19 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 12 further define the single pass cluster initialization. Dependent claims 3 and 13 further define the performing step. Dependent claims 4, 5, 14 and 15 further define the specifying step. Dependent claims 6 and 16 further define the data elements. Dependent claims 7 and 17 further define the time series data. Dependent claims 8 and 18 further define the sequence pattern mining. Dependent claims 9 and 19 further define commencing a loop. Dependent claim 10 further defines how distance is calculated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11 and 20 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filling. 
Specifically, the claims recite (claim 1 being representative) “… the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers; and outputting, by the hardware processor, a cluster id sequence responsive to a satisfaction of the loop stop criteria.” The Applicant has provided no disclosure on how the dissatisfaction and satisfaction of the loop stop criteria is determined. Further, there is no description of how the distance correlates to the dissatisfaction of loop stop criteria. 
As such, the claimed invention lacks adequate written description. 
Dependent claims are rejected by virtue of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “… the hardware processor…” in the “specify” limitation. There is insufficient antecedent basis for this limitation in the claim. A hardware processor was not previously recited. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wistmuller (US 2006/0282236) and in further view of Endoh (US 2022/0066533).

REGARDING CLAIM 1
	Wistmuller discloses a computer-implemented method for clustering data elements to extract specific patterns from the data, the method comprising; specifying, by the hardware processor, some of the data elements with a uniform distribution as a mini-batch ([abstract] teaches a method for data processing, to be run on a data processing device (interpreted by examiner as the hardware processor), for the determination of the cluster validity, where data objects (interpreted by examiner as data elements) are entered, and an assignment of the data objects to be processed to groups (interpreted by examiner as a mini-batch) is entered and/or calculated. [0061] teaches ordering data objects in the sense of batch-algorithms. [0159] teaches specifying data distributions and [0169] teaches the choice of the data objects and distributions can comprise specifically: any characteristic distributions, i.e. located uniform distributions) performing, by the hardware processor, a single-pass cluster initialization; assigning, by the hardware processor, each of the data elements in the mini-batch to a closest one of the plurality of clusters by calculating a distance between each of the data elements in the mini-batch and each of the plurality of clusters ([abstract] teaches distance objects between these data objects are entered and/or calculated, and an assignment of the data objects to be processed to groups is entered and/or calculated. [0161] teaches calculation and comparison of distances of each object to the centers of the data distributions. [0168] teaches assignment of single data objects to clusters (interpreted by examiner as single-pass cluster initialization of Endoh below) by use of a criterion which refers to the distance (e.g. minimal distance), in any distance measure, of the codebook object associated to the data object from the centers of the data distributions); 

Wistmuller does not explicitly disclose, however Endoh discloses:
performing, by the hardware processor, a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters (Endoh at [0003] teaches classifying multiple element data (interpreted by examiner as the mini-batch of Wistmuller) into clusters, using clustering algorithms such as k-means clustering algorithm. In the k-means clustering algorithm, the selected element data are set as initial centroids of the k clusters [0010] teaches assigning element data to one cluster (interpreted by examiner as a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters)); assigning, by the hardware processor, k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters (Endoh at [0003] teaches cluster classification is carried out by finding, for each element data, a centroid among the centroids of the k clusters, which yields a minimum distance between the centroid and element data (Step 2) (interpreted by examiner as assigning k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters). For each cluster, an average of element data within each cluster is set as a new centroid of each cluster (Step 3)); repeating, by the hardware processor, the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers (Endoh at [0003] teaches Steps 2 and 3 are repeated until the centroid of each cluster is no longer changed (interpreted by examiner as the loop stop criteria). [0005] teaches known clustering algorithm is to identify, upon addition of new element data, a cluster centroid which yields the minimum distance to the new element data, and assign the new element data to the cluster having the identified cluster centroid); and outputting, by the hardware processor, a cluster id sequence responsive to a satisfaction of the loop stop criteria (Endoh at [0043] teaches clusters with cluster ID. [0080] teaches outputting cluster ID. [0081] teaches the element data X or the data-to-centroid distance DXV.sub.i associated with the cluster ID that is identical with the designated CID is output (interpreted by examiner as responsive to satisfaction of the loop stop criteria)).



REGARDING CLAIM 2
Wistmuller and Endoh disclose the limitation of claim 1.
Wistmuller does not explicitly disclose, however Endoh further discloses:
The computer-implemented method of claim 1, wherein the single pass cluster initialization is limited to a single pass irrespective of a number of loop iterations ([0003] teaches classifying multiple element data (interpreted by examiner as the mini-batch of Wistmuller) into clusters, using clustering algorithms such as k-means clustering algorithm. In the k-means clustering algorithm, the selected element data are set as initial centroids of the k clusters. [0010] teaches assigning element data to one cluster [0061] teaches the main memory 14 stores the element data X in such a way that one vector component is stored in a single unit block 14a and one element data X is stored in the unit blocks. (interpreted by examiner as wherein the single pass cluster initialization is limited to a single pass irrespective of a number of loop iterations)).

REGARDING CLAIM 3
Wistmuller and Endoh disclose the limitation of claim 1.
Wistmuller does not explicitly disclose, however Endoh further discloses:
The computer-implemented method of claim 1, wherein said performing step respectively selects one of the data elements randomly from the mini-batch as the respective initial cluster center to form the plurality of clusters (Endoh at [0192] teaches that in the above embodiments, the processes for the clusters in the classification calculation of the batch process may be performed in random order (interpreted by examiner as selects one of the data elements randomly)). 

REGARDING CLAIM 4
Wistmuller and Endoh disclose the limitation of claim 1.
Endoh does not explicitly disclose, however Wistmuller further discloses:
The computer-implemented method of claim 1, wherein said specifying step randomly specifies some of the data elements with the uniform distribution as the mini-batch (Wistmuller at [0011] teaches typically, a data point will be randomly chosen and the codebook vectors will be repeatedly updated according to the general, sequential VQ learning rule. [0096] teaches the ordering space as well as the exploration space can contain data distributions that result from a random experiment (interpreted by examiner as randomly specifies some of the data elements with the uniform distribution as the mini-batch)).

REGARDING CLAIM 5
Wistmuller and Endoh disclose the limitation of claim 1.
Endoh does not explicitly disclose, however Wistmuller further discloses:
The computer-implemented method of claim 1, wherein said specifying step probabilistically specifies some of the data elements with the uniform distribution as the mini-batch (Wistmuller at [0068] teaches the training of the self-organizing map is then carried out with data objects of any arbitrarily chosen exploration space. As exploration space, any set of data objects is then determined, e.g. data vectors on any manifold in .sup.n, which satisfy for example a uniform distribution, a Gaussian distribution, or any distribution described in probability theory (interpreted by examiner as specifying step probabilistically specifies some of the data elements with the uniform distribution as the mini-batch)).

REGARDING CLAIM 6
Wistmuller and Endoh disclose the limitation of claim 1.
Endoh does not explicitly disclose, however Wistmuller further discloses:
The computer-implemented method of claim 1, wherein the data elements are comprised in time-series data and each of the data elements have a same dimension (Wistmuller at [0261], [262] and [264] teaches time series set of data and [0049] teaches vectors originating from the same space).

REGARDING CLAIM 9
Wistmuller and Endoh disclose the limitation of claim 1.
Endoh and Wistmuller do not explicitly disclose, however x further discloses:
The computer-implemented method of claim 1, further comprising commencing a loop prior to said specifying step, and ending the loop at the outputting step responsive to the satisfaction of the loop stop criteria (Wistmuller at [abstract] teaches a method for data processing, to be run on a data processing device, for the determination of the cluster validity, where data objects (interpreted by examiner as data elements) are entered (interpreted by examiner as the loop prior to specifying step), and an assignment of the data objects to be processed to groups (interpreted by examiner as a mini-batch) is entered and/or calculated. And teaches where data objects to be processed are entered, distances between the data objects to be processed are calculated as distance objects, these distance objects are delivered as output data (interpreted by examiner as the ending loop)).

REGARDING CLAIM 10

Endoh does not explicitly disclose, however Wistmuller further discloses:
The computer-implemented method of claim 1, wherein the distance is calculated using a non-Euclidean distance calculation function (Wistmuller at [abstract] teaches  that the distances are calculated by use of statistical learning methods, local models, methods of inferential statistics, and/or one of the following specific computation methods: Levenstein Measure, Mutual Information, Kullback-Leibler Divergence, coherence measures employed in signal processing, specifically for biosignals, LPC cepstral distance, calculation methods that relate the power spectra of two signals, such as the Itakura-Saito Distance, the Mahalanobis-Distance, and/or calculation methods relating to the phase-synchronization of oscillators (interpreted by examiner as calculated using a non-Euclidean distance calculation function)).

REGARDING CLAIM 11 
Claim 11 is analogous to Claim 1 thus Claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Wistmuller further teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions ([abstract] teaches the invention relates to corresponding data processing devices and computer program products. [0027] teaches a computer program or a computer program module is meant, which is embodied by storage (e.g. on a magnetic storage medium or in a volatile or non-volatile semiconductor memory of a computer) or by signals transmitted in a network, specifically in the internet)

REGARDING CLAIMS 12-16
Claims 12-16 are analogous to Claims 2-6 thus Claim 12-16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 2-6.

REGARDING CLAIM 19 
Claim 19 is analogous to Claim 9 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 20
Claim 20 is analogous to Claim 1 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Wistmuller further teaches a computer processing system comprising; a memory device including program code stored thereon; a hardware processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device ([abstract] teaches the invention relates to corresponding data processing devices and computer program products. [0030] teaches devices in the form of memory.)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wistmuller (US 2006/0282236), in view of Endoh (US 2022/0066533), in view of Heaton (US 2011/0191343) and in further view of Grinstein (US 2002/0188424).

REGARDING CLAIM 7
Wistmuller and Endoh disclose the limitation of claims 1 and 6.
Endoh and Wistmuller do not explicitly disclose, however Heaton further discloses:
(Heaton at [0020] teaches time-series diagnostic data, such as continuously monitored glucose)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Wistmuller and Endoh to incorporate time series data comprising continuous glucose monitoring data as taught by Heaton, with the motivation of enabling easy exploration of complex diagnostic data, especially time series glucose data, discovering new data connections and relationships, allowing the user to review larger quantities of related clinical information more efficiently and effectively than conventionally possible. (Heaton at [0010]).

Endoh, Wistmuller and Heaton do not explicitly disclose, however Grinstein further discloses:
the method further comprises: deriving a cluster id sequence for a given patient from any of the plurality of clusters corresponding the given patient; performing sequence pattern mining on the cluster id sequence to identify patterns pre- designated as problematic for the given patient (Grinstein at [0014] teaches a sequence of records and attributes that cluster true positive records in one region, and true negative records in a separate region. When a suitable pattern of records is obtained, attributes that are likely to have strong influences on the grouping of the records (e.g., attributes along the true positive-true negative border) are indicated by positive correlations in the one region and negative correlations in the other and [0209] teaches identifying unique clusters as before as well as identify the attributes most influential (interpreted by examiner as deriving a cluster id sequence for a given patient from any of the plurality of clusters corresponding the given patient). [0156] teaches clustering and data mining algorithms. [0170] teaches identifying problematic data or patterns that include or involve the candidate tracked patients and [0182] teaches pattern recognition algorithm (interpreted by examiner as performing sequence pattern mining on the cluster id sequence to identify patterns pre- designated as problematic for the given patient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Wistmuller, Endoh and Heaton to incorporate deriving a cluster id sequence for a given patient and sequence pattern mining to identify problematic patterns as taught by Grinstein, with the motivation of facilitate analysis to identify relationships between variables. (Grinstein at [0004]).

REGARDING CLAIM 17 
Claim 17 is analogous to Claim 7 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wistmuller (US 2006/0282236), in view of Endoh (US 2022/0066533) and in further view of Grinstein (US 2002/0188424).

 REGARDING CLAIM 8
Wistmuller and Endoh disclose the limitation of claim 1.
Endoh and Wistmuller do not explicitly disclose, however Grinstein further discloses:
The computer-implemented method of claim 1, wherein the sequence pattern mining is performed on a graph derived from the cluster id sequence (Grinstein at [0005] teaches that the data is mapped and translated into graphical representation and [0209] teaches identifying unique clusters as before as well as identify the attributes most influential).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Wistmuller and Endoh to incorporate sequence pattern mining on a graph as taught by Grinstein, with the motivation of facilitate analysis to identify relationships between variables. (Grinstein at [0004]).

REGARDING CLAIM 18 
Claim 18 is analogous to Claim 8 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lakshminarayan (US 2005/0114382) teaches methods and systems for data segmentation. Zhang (US 2015/0039619) teaches grouping documents and data objects via multi-center canopy clustering. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626